Citation Nr: 1437836	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing before the Board in June 2011, and a copy of the hearing transcript is of record.

In November 2011, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.



FINDING OF FACT

A psychiatric disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.





CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A December 2007 letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in a December 2012 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claims file contains the Veteran's service treatment records and VA medical records.  Throughout the course of the appeal, the Veteran has identified treatment at various VA facilities.  Accordingly, the Board remanded the case in November 2011 for the RO to obtain additional VA treatment records.  The RO obtained some of the identified records and associated them with the claims file.  Regarding the treatment records that the RO was unable to obtain, the RO documented such efforts in a December 2012 Formal Finding of Unavailability.  Thus, the RO substantially complied with the remand orders under Stegall, and the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The Board recognizes that no VA medical examination has been provided in this case.  For reasons stated below, the Board finds that an examination is not needed.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in June 2011.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, to include major depression, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III.  Factual Background

The Veteran contends that he has continuously suffered from depression which began during service. 

Service treatment records do not reflect complaints or treatment of a psychiatric disability.  At the time of his September 1971 separation examination, psychiatric evaluation was normal.

After service, the Veteran received a VA psychiatric evaluation in October 2001.  The Veteran complained of a slightly depressed mood and feeling disenfranchised from society.  He denied psychosis, anxiety, OCD, sleep disturbance, appetite, guilt, enjoyment, or energy problems.  The Veteran denied suicidal ideation, but stated at times he felt frustrated and wished he had a hand grenade to throw in a crowded area.  He denied intent to do this and said that most people would probably have similar fleeting thoughts.  He also denied prior history of violence.  The Veteran reported that he saw a counselor 10 years ago, no medication was given, and he felt that he benefited from talking with someone.  The psychiatrist provided an Axis I diagnosis of dysthymia and an Axis II diagnosis of schizoid personality disorder (PD).

During an October 2001 mental health initial assessment, the Veteran reported receiving treatment in San Diego two years prior for depression, and he refused to take the prescribed medication. 

The Veteran filed a claim for depression in October 2007.  He reported that the disability began in January 2005, and that he was treated from April 2005 to June 2005.

During treatment in November 2007, the Veteran reported being depressed for two years, lately getting worse.

During treatment in December 2007, the Veteran reported having depression since 1992.

In February 2008, the Veteran reported that he had been treated at various VAs over the prior 20 years.  He stated that he had been treated for depression but had a lot of psychological care in the private sector.  The diagnosis was history of dysthymia per chart review.

In May 2008, the Veteran reported being diagnosed as having dysthymic disorder in Phoenix in 2005.  The Veteran attributed his frequent moves to being conditioned by the military to moving, which he experienced as stressful at the time.  The diagnosis was depression NOS. 

In September 2008, the Veteran reported that he "has been this way for many years."  His diagnosis was dysthymia.

In March 2009, the Veteran reported that he felt depressed, his living situation was terrible, and it made him more and more depressed.  He reported receiving outpatient treatment off and on for 15 years but was serious about it for the previous two to three years.  His diagnoses were dysthymic disorder and schizoid PD.

A January 2010 VA treatment record notes a diagnosis of dysthymic disorder in remission and schizoid PD.

At the Veteran's June 2011 Board hearing, he reported being treated for depression in 1971 in service.  He further stated that his depression continued over the years, and that he had been getting treatment since he left service.  He had not been on medications until three years earlier.

IV.  Analysis

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for dysthymia or any other acquired psychiatric disorder.

The Board has carefully considered and evaluated the evidence of record.  The appellant is competent to report his symptoms, present and past.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this case, however, the Board finds that the Veteran's assertions of psychiatric symptoms in and since service are not credible.

First, the Board finds the Veteran is not a reliable historian.  Although the Veteran reported at his June 2011 hearing that he sought treatment for depression during and since service, such reports are inconsistent with a normal separation examination, as well as the Veteran's statements during post-service treatment many years after separation from service.  During treatment, the Veteran has given inconsistent accounts of the onset of his depression, ranging from around 1988 to 2005.

Second, the Board finds that the Veteran's assertion of psychiatric symptoms since service is self-interested, and not corroborated by any other evidence, lay or medical.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). Here, the Veteran filed his claim for service connection in October 2007.  Although the file contains treatment records dating back to 2001, he did not attribute his psychiatric disability to service until after he filed his claim.  In view of the above, the Board finds that the Veteran's statements in regard to having had psychiatric symptoms since service are not credible.  Therefore, his statements have no probative value.

As noted, the first recorded diagnosis of a psychiatric disability was not until October 2001, over 30 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board also finds that no VA examination or medical opinion to address the etiology of current psychiatric disability is required.  In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  There is simply no medical or other persuasive evidence whatsoever to support the claim on the matter of whether a psychiatric disability had its onset in or is otherwise medically related to service, as alleged.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). 

In the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain a medical opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458 , 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.) 

Furthermore, as regards any direct assertions by the Veteran and/or his representative that a psychiatric disability had its origins in or is otherwise medically-related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of the disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As these individuals are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim remaining on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because no competent, probative evidence supports a finding that a current psychiatric disability is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


